Citation Nr: 0012569	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella with degenerative changes of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella with degenerative changes of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than February 
26, 1998, for the award of a 10 percent evaluation for the 
veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) by order of a U. S. Court of Appeals for 
Veterans Claims (Court) opinion dated October 28, 1998, which 
vacated a March 1998 Board decision as to the issues of 
increased evaluations and remanded the matter for further 
development.  The Board then in turn remanded this case in 
June 1999 to the St. Louis, Missouri, Regional Office (RO) so 
that the mandated development could be conducted.  At that 
time, the veteran's right knee disability was evaluated as 10 
percent disabling and his left knee carried a noncompensable 
evaluation.  

While on remand, the RO issued a December 1999 rating 
decision that increased the evaluation of the veteran's 
service-connected left knee disability to 10 percent 
disabling.  This award was made effective on October 4, 1999.  
At a hearing on appeal in January 2000, the veteran expressed 
his disagreement with the effective date of the compensable 
evaluation of his left knee disability.  A supplemental 
statement of the case (SSOC) was issued on the latter matter 
in February 2000 that informed the veteran the RO had revised 
the effective date to February 26, 1998.  The veteran's 
representative submitted a substantive appeal, in the form of 
contentions contained in a VA Form 646, in early March 2000.  
It is the undersigned's finding that the issue of an 
effective date earlier than February 26, 1998, for a 10 
percent evaluation of a left knee disability is properly 
before the Board at this time.

The case has now returned to the Board for appellate review.  


REMAND

The Board's remand of June 1999 noted the following:

In its October 1998 order the Court 
granted a motion to vacate the prior 
Board decision and remand the issues on 
appeal.  The motion to remand noted the 
Board failed to adequately address the 
veteran's "numerous complaints of pain 
and the evidence of increased limitation 
of motion shown in the January 1994 and 
October 1996 VA examinations" as required 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and Arnesen v. Brown, 8 Vet. App. 
432 (1995).  

The itemized remand instructions included the following 
guidance for the VA examiner:

The examiner should specify any 
functional loss due to pain or weakness, 
and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.  (Emphasis added).

While on remand, the veteran was afforded a VA orthopedic 
examination in October 1999.  The examination report noted a 
detailed history of the veteran's bilateral knee disability.  
After discussing the veteran's current complaints the 
examiner noted:

It cannot be determined from the history 
whether or not knee motion decreases...in 
any manner with...episodes of flare-ups...

From the history, I would conclude that 
the patient's limitation of activities 
are secondary to his knees and perhaps to 
his back...

The symptoms that [are primarily 
manifested] by history by the veteran has 
to do with his knees...

Regarding the actual examination of the veteran's knees, the 
following was reported:

There is moderate pain noted during the 
course of the examination in his left 
knee...He is able to squat to 130 degrees, 
but has left knee pain when [attempting] 
to get up...Range of motion of the knees 
measured to goniometer with full 
extension 0 degrees, 135 degrees of 
flexion both actively and passively with 
pain on extension of both knees...

The examiner concluded this examination with the following 
opinion:

The veteran does have functional loss 
secondary to pain and weakness, but this 
is due to his knees.  The veteran's 
symptoms of flare-ups of increased pain 
are referenced to his knees and not [to 
his other physical disabilities].  These 
flare-ups are secondary to activities and 
to weather change as noted in the history 
above.

The undersigned concedes that the October 1999 VA examination 
was detailed and thorough and complied with most of the 
questions raised by the Court and the Board.  Unfortunately, 
the information elicited about the veteran's limitation of 
motion in his knees due to pain is not sufficient for rating 
purposes under 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
interpreted by the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner of October 1999 has clearly noted that 
range of motion in the veteran's knees is affected by pain 
and subject to flare-ups from use and environmental factors.  
However, he has not provided medical opinions on the amount 
of lost motion or use of the veteran's knee joints due to 
pain or during flare-ups.  Such an opinion is required under 
the DeLuca decision and was mandated in the current case by 
the Court's remand of October 1998.

According to the Court's ruling in Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Court or the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  Therefore, on remand the veteran 
should be provided with another VA examination that elicits 
an opinion on the amount of lost motion in both knees, 
expressed in degrees of motion, due to pain or flare-ups.

Regarding the issue of an earlier effective date for the 10 
percent evaluation of the veteran's left knee disability, the 
undersigned finds that this is inextricably intertwined with 
the issue of an increased evaluation for this disorder.  The 
examiner of October 1999 has determined that there is 
limitation of motion due to pain and during flare-ups, but 
has not determined the extent of this limitation.  It was 
based on this finding that the RO granted the compensable 
evaluation.  As subsequent examination may reveal findings 
that could have an impact on the effective date of the higher 
evaluation, it would be premature for the Board to consider 
this issue at this time.  See Hoyer v. Derwinski, 1 Vet. App. 
208 (1991).

Based on the above analysis, the undersigned finds that 
further development is required, and the case is hereby 
REMANDED to the RO for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The veteran should be afforded a VA 
orthopedic examination.  The purpose of 
this examination is to determine the full 
nature and extent of the veteran's 
service-connected bilateral knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  What is the range of motion in 
each of the veteran's knees as 
measured in degrees? 

b.  Has either of the veteran's 
service-connected knee disabilities 
resulted in frequent episodes of 
locking, pain, or effusion?

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If so, 
the examiner should report the 
degree of additional range of motion 
loss due to such factors.  

e.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected bilateral 
knee disabilities?

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a SSOC.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




